The opinion was delivered May 29th 1867.
Per Curiam.
— The suggestion was filed in this case in order to test the right of the defendants “ To have and maintain their toll-house and gate No. 3, located opposite Rittenhouse street, at a point called Germantown, between the fifth and sixth milestones,” and their right “ to continue to demand and receive toll thereat,” &c.
To the suggestion the company plead an express authority in their act of incorporation to erect and maintain the said toll-house and gate, and to take toll thereat as it has been their practice to do. To this was replied, the special Act of Assembly of the 14th March 1867, in which, in the preamble, it is recited, that it had been represented by petition of inhabitants of the Twenty-second Ward of the city of Philadelphia, that the toll-house and gate in question “ was an obstruction and also injurious to private property in the vicinity,” and an enactment follows requiring the company to remove the same altogether from their road, under a monthly penalty of $500 per month “ to be collected upon the proper affidavit of any citizen of the ward before a justice of the peace,” &c.
*468To this replication there was a demurrer by the respondents.
There was no reservation in the original act to authorize such an interference with the rights of the corporation by the legislature as this. The Constitution gives no authority to take private property to suit private interests or wishes; nor even for public purposes, without compensation made or provided for. The act is, therefore, wholly void, being unconstitutional. On looking at the pleadings, the attorney-general at once abandoned the argument of the ease, agreeing that there was no case against the company in the pleadings.
Judgment is, therefore, now to be entered for the respondents.
Judgment accordingly.